Title: Thomas Jefferson to Reuben G. Beasley, 8 April 1818
From: Jefferson, Thomas
To: Beasley, Reuben G.


                    
                        Sir
                        Monticello
Apr. 8. 18.
                    
                    Your favor of Sep. 29. came safely to hand, as did also the Case of books from Messrs De Bure which you were so kind as to forward. your position at a seaport town, the threshold, as it were, of Paris, must expose you to much trouble from the numerous correspondents with that place. I am afraid I shall once in every year be obliged to ask your intermediary office between myself and my booksellers, to whom I am now writing for a further supply. at any port of the Chesapeak, or North of that, if consigned to the Collector of the port, he will pay the freight and charges for me and forward them to Richmond, my immediate port. for this I can make you neither return nor apology, but by sentiments of gratitude and of the desire to be useful to you in any way in which my retired situation could render me so; with my thankfulness for the past be so good as to accept assurances of my great esteem and respect.
                    
                        Th: Jefferson
                    
                